Citation Nr: 1031336	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-25 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for cervical cancer 
residuals.

2.  Entitlement to a rating greater than 10 percent for mitral 
valve prolapse and bradycardia, residuals of endocarditis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1994 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from September 2004 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The case was brought before the Board in January 2010, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to afford the Veteran a hearing before the 
Board as requested.  The Veteran had a hearing before the Board 
in June 2010 and the transcript is of record.  Accordingly, the 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the issues 
on appeal.

The RO received additional evidence from the Veteran in June 
2010, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted (private records dated 
June 2010) was submitted with a waiver of local jurisdictional 
review. 

The issue of entitlement to a rating greater than 10 
percent for mitral valve prolapse and bradycardia, 
residuals of endocarditis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on her part.



FINDING OF FACT

The Veteran had a total hysterectomy as a result of precancerous 
lesions found on numerous gynecological examinations, but never 
had recurrence of active cervical cancer or any other residual 
thereof.


CONCLUSION OF LAW

A compensable rating for residuals of cervical cancer is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.116, DC 7627 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in December 2003 and March 2009.  Those letters 
advised the Veteran of the information necessary to substantiate 
her claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
2009 letter also explained how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
April 2006.  The Veteran indicated an actual physical examination 
at that time was not conducted because she was in the midst of 
her menstrual cycle.  Her VA outpatient treatment records (which 
were reviewed on examination), however, reveal she obtains 
outpatient gynecological examinations every three to six months.  
The Board concludes the April 2006 VA examination is adequate to 
base a decision here in conjunction with VA outpatient treatment 
records because the examination was reviewed by the Dayton VA 
gynecological screening clinic and a physician after a review of 
the Veteran's pertinent medical history and frequent 
gynecological visits documented in the VA outpatient treatment 
records, complete with adequate diagnostic testing.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disability since 
she was last examined.  At her hearing before the Board, she 
indicated other than the total hysterectomy, the Veteran does not 
experience any pain or any other residuals of cervical cancer.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify her in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim. 

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The Veteran claims she frequently obtains gynecological 
treatment, averaging every three to six months, because testing 
consistently returns with abnormal results.  Significantly, the 
Veteran claims she always tests positive for precancerous lesions 
and at times has active cervical cancer.  She ultimately, in 
October 2005, underwent a total hysterectomy, but the 
precancerous lesions are still found on examination. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased 
rating, such as the disabilities in this case, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  The Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, as well be 
discussed more thoroughly below, the Board finds the Veteran's 
disability is described consistently throughout the appellate 
time frame and, therefore, "staged" ratings are not appropriate 
here.

The Veteran's disability is rated under diagnostic code (DC) 7627 
for malignant neoplasms of gynecological system or breast.  Under 
DC 7627, a 100 percent rating is assigned and shall continue 
beyond the cessation of any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  38 
C.F.R. § 4.116, DC 7627.  If there has been no local recurrence 
or metastasis, rate on residuals.  Id.

The Veteran's VA outpatient treatment records confirm the Veteran 
does undergo regular pelvic examination with abnormal PAP smear 
findings, indicative of dysplasia and precancerous lesions.  In 
October 2005, the Veteran underwent a total hysterectomy due to 
her high cancer risk.

The Board notes the Veteran was awarded service connection for 
her hysterectomy in an April 2007 rating decision as a residual 
of cervical cancer.  Under DC 7617 the Veteran was awarded a 100 
percent disability rating for the first three months after the 
hysterectomy and a 50 percent rating thereafter.  See 38 C.F.R. § 
4.116, DC 7617.  DC 7617 does not provide for a rating greater 
than 50 percent after the first three months following a 
hysterectomy. 

This appeal focuses on whether the Veteran is entitled to any 
other separated disability rating as a residual of cervical 
cancer.  The Board concludes she is not.

The Veteran originally filed her claim for an increased rating in 
December 2003.  Around that time, in October 2003, the Veteran 
was found to have atypical squamous cells of undetermined 
significance, which was treated with a "loop electrocautery 
excision procedure."  In 2004, the Veteran's private physician 
indicated PAP smear findings indicative of "persistent cervical 
cancer," but later clarified indicating the PAP smear results 
merely show "precancerous" lesions, but no active cervical 
cancer.  At that time, the Veteran denied any problems with 
vaginal bleeding, discharge, fever, pain or bladder or bowel 
symptoms.  Rather, the Veteran's only "residual" of cervical 
cancer was continuous monitoring with routine PAP smears 
conducted every six months.  These tests reveal "persistent" 
precancerous lesions, but with no symptoms.  

Again, ultimately the Veteran underwent a hysterectomy in 2005.  
The Veteran testified at a hearing before the RO in September 
2006 that prior to her hysterectomy she suffered with 
uncontrollable menstrual cycles, sometimes lasting the entire 30 
day month, fever, pain, discharge and other bowel/bladder 
problems.  As indicated above, however, VA outpatient treatment 
records and private treatment records from 2003 and 2004 simply 
do not confirm similar complaints on treatment or, more 
significantly, diagnoses associated with such complaints.  
Indeed, in March 2004, the Veteran specifically denied any 
problems with vaginal bleeding, discharge, fever, pain or 
bladder/bowel problems.

The Veteran was afforded a VA examination in April 2006, where 
the examiner indicated that although the record notes repeated 
abnormal PAP smear findings, the Veteran was never actually 
diagnosed with cervical cancer.  Rather, the Veteran's diagnosis 
was of precancerous lesions by way of mild to moderate dysplasia.  
The Veteran was at high risk for cancer, however, and therefore 
the examiner concluded the hysterectomy was needed to circumvent 
this risk.  No other residuals, however, are noted.  

Since this examination, VA outpatient treatment records continue 
to show the Veteran frequently obtains gynecological outpatient 
examinations with findings of dysplasia.  Most recently, in March 
2009, VA outpatient treatment records again show PAP smear 
findings of dysplasia, but note the Veteran as "asymptomatic."

During her hearing before the Board in June 2010, the Veteran 
testified that aside from the complete hysterectomy and abnormal 
PAP smear findings through the years, the Veteran does not 
actually experience any pain or any other residuals from the 
gynecological condition. Indeed she denied recent problems with 
hot flashes and mood swings ever since the hysterectomy. 

In short, the Veteran's disability is manifested by persistent 
abnormal findings of precancerous lesions and dysplasia, but no 
actual symptomatology associated with the findings.  The Veteran 
underwent a total hysterectomy in October 2005 as a preventative 
measure for cervical cancer, and since that time has been awarded 
service connection for post-operative hysterectomy.  Other than 
that surgical procedure, however, the record simply does not 
support any findings of a disabling residual associated with her 
past treatment for cervical cancer.  The Veteran has never been 
diagnosed with endometriosis, fistula or any other disease of the 
gynecological system.  In short, the medical evidence simply does 
not warrant a compensable rating for residuals of cervical cancer 
(other than the current 50 percent rating assigned for residuals 
of a complete hysterectomy) because the medical evidence 
consistently shows her condition as asymptomatic.  Accordingly, 
her claim is denied.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
cervical cancer residuals are inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for gynecological disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations or surgeries for her disability.  
Indeed, aside from the hysterectomy, which is already separately 
rated, the Veteran's disability has merely required outpatient 
treatment and surveillance.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disabilities.  

The Veteran currently works as a substitute teacher and did not 
identify any significant occupational impairments caused by her 
cervical cancer residuals.  In fact, the Veteran conceded during 
her hearing in June 2010 before the Board that she does not 
really have any ongoing pain or symptomatology affecting 
employment.  Recent VA outpatient treatment records from 2009 
also describe her condition as "asymptomatic."

The Board has considered the Veteran's testimony and statements 
indicating she has to report for regular outpatient gynecological 
examinations every six months to monitor abnormal findings of 
precancerous lesions.  The Board does not doubt these regular 
examinations cause some discomfort or anxiety.  Clearly they do.  
The Veteran, however, has not identified any particular aspect of 
her disability so unusual as to render the schedular rating 
criteria impractical. 

That is, there is nothing in the record to indicate that the 
Veteran's cervical cancer residuals cause impairment over and 
above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran. In this case, the Board 
finds no provision upon which to assign a compensable rating for 
residuals of cervical cancer.  


ORDER

Entitlement to a compensable evaluation for cervical cancer 
residuals is denied.


REMAND

The Veteran claims her mitral valve prolapse and bradycardia, 
residuals of endocarditis is worse than currently rated.  
Specifically, at her hearing before the Board in June 2010, the 
Veteran testified that she condition causes significant fatigue, 
dizziness, sleeplessness, coughing, restlessness, shortness of 
breath, and a lack of energy.  She claims her condition is more 
severe "than before."  

During her hearing, the Veteran indicated she was last examined 
for her condition at the VA Medical Center in April 2010.  
Currently, the claims folder only contains VA outpatient 
treatment records through May 2009.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The RO should make appropriate efforts to obtain recent 
VA outpatient treatment records because the record may not be 
currently complete.

The Veteran was last afforded a VA examination for this 
disability in May 2007, over three years ago.  In addition to 
claiming her condition is worse "than before," the Veteran also 
argues the May 2007 VA examination was inadequate because they 
did not do any diagnostic testing, to include x-rays or an 
echocardiogram.

The Board agrees the May 2007 VA examination is inadequate to 
rate this disability.  The Veteran's condition is rated under D 
7001, for endocarditis, primarily on metabolic expenditures 
(METs) findings on examination.  The May 2007 examiner, however, 
does not detail METs findings or whether such testing was 
conducted.

Since that time, moreover, VA outpatient treatment records 
indicate periodical complaints and treatment for fatigue, 
dizziness, sleeplessness, coughing, restlessness, shortness of 
breath and a lack of energy.  Some of these symptoms have been 
attributed to the Veteran's asthma, but it is unclear from the 
evidence of record whether the Veteran's endocarditis has 
increased in severity since she was last examined.

In support of her claim, the Veteran submitted private echo 
results dated November 2009 noting a mild to moderate impairment.  

In light of the inadequacies of the examination and the evidence 
(to include the Veteran's testimony) that her condition may have 
worsened, a new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete release 
forms authorizing VA to request her treatment 
records from any private physician in which 
she received treatment for her mitral valve 
prolapse and bradycardia, residuals of 
endocarditis.  These medical records should 
then be requested, and the RO should specify 
that actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

2. Obtain the Veteran's medical records from 
the VAMC in Huntington, West Virginia from 
May 2009 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above VA and private 
medical evidence, to the extent available, 
schedule the Veteran for an appropriate VA 
examination to evaluate the current severity 
of her service connected mitral valve 
prolapse and bradycardia, residuals of 
endocarditis and any complications.  The 
examiner should conduct all necessary 
diagnostic tests, to include measuring 
metabolic expenditures (METs). 

4. After the above is complete, readjudicate 
the Veteran's claim. If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and her 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  These 
claims must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


